Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 05-1643

                           ANTHONY J. SANSONE,

                                 Petitioner,

                                       v.

              UNITED STATES RAILROAD RETIREMENT BOARD,

                                 Respondent.


              ON PETITION FOR REVIEW OF A DECISION OF
                   THE RAILROAD RETIREMENT BOARD


                                    Before

                          Boudin, Chief Judge,
                     Stahl, Senior Circuit Judge,
                       and Lynch, Circuit Judge.



     Anthony J. Sansone on brief pro se.
     Marguerite P. Dadabo, Assistant General Counsel, and Kelli
D. Johnson, General Attorney, on brief for respondent.



                            December 28, 2005
            Per Curiam.   Pro se petitioner Anthony Sansone petitions

for review of the decision of the Railroad Retirement Board (Board)

finding that he is not disabled and is not, therefore, entitled to

a disability annuity under the Railroad Retirement Act, 45 U.S.C.

§   231a(a)(1)(v).    For   the   reasons   explained   below,   we   deny

petitioner's petition.

            In his petition for judicial review and brief, petitioner

does not identify any specific errors of fact or law in the Board's

decision.    Nevertheless, we have reviewed the certified record in

detail in order to determine whether substantial evidence exists to

support the hearing officer's findings, and to ensure that there is

no error of law.1    45 U.S.C. § 355(f).      Substantial evidence is

"such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion." Richardson v. Perales, 402 U.S.

389, 399 (1971) (quoting Consolidated Edison Co. v. NLRB. 305 U.S.

197, 229 (1938)).

            Substantial evidence supports the hearings officer's

determination that petitioner's impairments do not render him

unable to engage in any regular employment within the meaning of 45

U.S.C. § 231a(a)(1)(v), and that he retains the residual functional

capacity to perform sedentary clerical work. Petitioner's treating


      1
          Because the Board affirmed and adopted the hearings
officer's decision, on appeal we evaluate the judgment of the
hearings officer. Dray v. Railroad Retirement Board, 10 F.3d 1206,
1210 (7th Cir. 1993) (unpublished table decision) (citing Hayes v.
Railroad Retirement Board, 966 F.2d 298, 302 (7th Cir. 1992)).

                                   -2-
physicians assessed his limitations in different and conflicting

ways, one doctor finding petitioner totally impaired from walking

and standing and able to sit for only 1 to 2 hours at a time, for

example, while two others found no such limitations.         The most

detailed and comprehensive assessment in the record, including the

only residual functional capacity assessment, was provided by the

Board's examining physician, who determined that petitioner could

sit six hours out of an eight hour day, and perform the tasks

associated with sedentary work.    Conflicts in the medical evidence

are to be resolved by the hearings officer, not this Court on

review. Bowman v. Railroad Retirement Board, 952 F.2d 207, 211 (8th

Cir. 1991).

          The hearings officer's determination also is supported by

petitioner's   own   testimony.     Petitioner   testified   that   he

experiences fatigue and does not move as quickly as he used to, but

he gets up every day, has his coffee and reads, takes public

transportation to the coffee shop to visit with friends, visits

with his family, watches some television and videos, and assists

with household chores such as vacuuming and washing pots and pans.

Petitioner also testified that he takes a walk every other day and

works out with three-pound dumbbells, and that he manages his

diabetes with oral medication and treats his occasional pain with

over-the-counter painkillers.




                                  -3-
          At the hearing, the vocational expert was impressed not

just with petitioner's work experience, but also with his attitude.

He offered his opinion, credited by the hearings officer, that

petitioner is an "impressive candidate with an advantage over a

typical 62 year-old in the labor market."   Record at 11.   Because

we find no error of law and conclude that "a reasonable mind,

reviewing the evidence in the record as a whole, could accept it as

adequate to support" the hearing's officer's conclusion, Rodriguez

v. Sec'y of Health & Human Services, 647 F.2d 218, 222 (1st Cir.

1981), we deny the petition for review.




                               -4-